DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 6/10/2022 and during a telephone conversation with Ellen E. Fielitz on 6/13/2022 is acknowledged.  Claims 5-6 and 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2022.

Claim Objections
Claim 10 is objected to because of the following informalities: In line 3, "lighted" should be "light".  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, it is unclear if “a moveable hood” refers to the moveable hood previously recited in claim 1.  Clarification is requested.  If the intent is for these both to refer to the same movable hood, this can be remedied by replacing the wording “a movable hood” in line 2 of the claim with the wording “the moveable hood”. Claims 3 and 4 are also rejected by virtue of their dependence on claim 2.
Regarding claim 3, it is unclear if “a first hull” and “a second hull” refer to the first hull and the second hull respectively as previously recited in claim 2.  Clarification is requested.  If the intent is for these to refer to the same hulls as presented in claim 2, this can be remedied by replacing the wording “a first hull” and “a second hull” with “the first hull” and “the second hull” respectively.
Regarding claim 4, it is unclear if “a first hull” and “a second hull” refer to the first hull and the second hull respectively as previously recited in claim 2.  Clarification is requested.  If the intent is for these to refer to the same hulls as presented in claim 2, this can be remedied by replacing the wording “a first hull” and “a second hull” with “the first hull” and “the second hull” respectively.
Regarding claim 7, it is unclear if “a specimen” refers to the specimen previously recited in claim 1.  Clarification is requested.  If the intent is for this to refer to the same specimen as presented in claim 1, this can be remedied by replacing the wording “a specimen” with “the specimen”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilson et al. (US 20060250517 A1).
Regarding claim 1, Nilson teaches a sample 106 on a stage 204 (Fig. 2C, Par. 55) A method of imaging a sample container and/or a specimen in a sample container, with an imaging box 12 and movable door 18 (Fig. 1B, Par. 42) comprising: enclosing at least a portion of a sample container with a moveable hood, the moveable hood having a wall, with one or more openings extending between an interior of the moveable hood and an exterior of the moveable hood; and a camera 20 mounted with camera mount 109 (Fig. 2C, Par. 34) and generating image data of the sample container using one or more imaging devices positioned external to the moveable hood, the one or more imaging devices having a line of sight to the sample container through the one or more openings. 
Regarding claim 2, Nilson teaches an imaging box 12 and movable door 18 (Fig. 1B, Par. 42).
Regarding claim 3, Nilson teaches a door 18 that opens and closes the imaging box 12 creating an interior cavity 44 that receives the sample (Par. 42 & 44).
Regarding claim 4, Nilson teaches a door 18 that opens and closes pivotally, where a frame of reference can be chosen where both the imaging box 12 and door 18 move in an arcuate path (Par. 42 & 44).
 Regarding claim 7, Nilson teaches light reflected or emitted from sample 106 into the camera lens to capture images by camera (Par. 48).
Regarding claim 8, Nilson teaches a light source within the barrel of the mirror assembly 120 which is within interior cavity 44 (Fig. 2C, Par. 57).
Regarding claim 10, Nilson teaches a knob that allows a user to control the light intensity of the interior cavity 44 (Par. 68).                                
Regarding claim 11, Nilson teaches a light source within the barrel of the mirror assembly 120 which is within interior cavity 44 that illuminates the sample (Fig. 2C, Par. 57) and light reflected or emitted from sample 106 into the camera lens to capture images by camera (Par. 48).

Claim(s) 1-4, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iguchi (US 20130240754 A1).
Regarding claim 1, Iguchi teaches a sample container 3 containing a sample S (Fig. 6-7, Par. 54-55) A method of imaging a sample container and/or a specimen in a sample container, with an integrating sphere 14 and movement mechanism 72 (Fig. 6-7, Par. 52-53) comprising: enclosing at least a portion of a sample container with a moveable hood, the moveable hood having a wall, with opening 15 and 16 (Fig. 6-7, Par. 53) with one or more openings extending between an interior of the moveable hood and an exterior of the moveable hood; and detecting light with light detection unit 9 (Fig. 6-7, Par. 54) and generating image data of the sample container using one or more imaging devices positioned external to the moveable hood, the one or more imaging devices having a line of sight to the sample container through the one or more openings. 
Regarding claim 2, Iguchi teaches a first and second part of the integrating sphere 14a and 14a (Fig. 6-7, Par. 53).
Regarding claim 3, the integrating sphere 14 surrounds sample container 3 when 14a and 14b are closed (Fig. 6, Par. 55).
Regarding claim 4, given the movement mechanism 72 and its method of opening and closing 14a and 14b, the two halves follow an arcuate path (Fig. 6-7, Par. 53).
Regarding claim 7, the light detection unit 9 detects light emitted from the sample S (Par. 55).
Regarding claim 11, light from light generation unit 6 hits the sample S through opening 15 and reflects through opening 16 to light detection unit 9 (Par. 53 & 55).


Claim(s) 1-3, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsoondar et al. (US 6353471 B1).
Regarding claim 1, Samsoondar teaches a tube containing a specimen (Fig. 3, Col. 3 Lines 28-29) A method of imaging a sample container and/or a specimen in a sample container, with a canister 38 having a lid 40 that slides back and forth (Fig. 2-3, Col. 8 Lines 34-35) comprising: enclosing at least a portion of a sample container with a moveable hood, the moveable hood having a wall, with one or more openings extending between an interior of the moveable hood and an exterior of the moveable hood; a and spectrophotometer 12 (Fig. 1, Col. 8 Line 52) and generating image data of the sample container using one or more imaging devices positioned external to the moveable hood, with fibre optic bundle 18 which goes from inside the canister 38 to the spectrophotometer 12 (Fig. 1-3, Col. 8 Lines 29-31 & 51-52)  the one or more imaging devices having a line of sight to the sample container through the one or more openings. 
	Regarding claim 2, Samsoondar teaches a canister 38 having a lid 40 that slides back and forth (Fig. 2-3, Col. 8 Lines 34-35).
	Regarding claim 3, Samsoondar teaches a canister 38 having a lid 40 preferably mounted for sliding back and forth to open and close cavity 42 (Fig. 2-3, Col. 8 Lines 34-35).
	Regarding claim 7, Samsoondar teaches using a spectrophotometer to irradiate and measure radiation from the specimen (Col. 3, Lines 24-25).
	Regarding claim 11, Samsoondar teaches radiation is channelled through an optical fibre bundle 16 to the serum or plasma specimen in a labelled primary or secondary tube 24, and the radiation transmitted through the tube, label and specimen, is received by fibre optic bundle 18 which returns the collected radiation to the spectrophotometer 12 (Fig. 1 & 3, Col. 8 Lines 47-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsoondar in view of Morrison (US 6930774 B1).
Regarding claim 9, Samsoondar teaches the method of claim 1 and that turbidity is determined by measurement of absorption of different wavelengths (Col. 4, Lines 3-4), but does not appear to explicitly disclose illuminating the sample container with one or more illumination devices and changing wavelengths of light emitted by the one or more illumination devices.
However, Morrison teaches producing various desired spectra from broadband light (Col. 3, Lines 40-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Samsoondar to include the lighting techniques of Morrison in order to produce “the desired radiation spectra in which low-cost components are used” (Col. 2, Lines 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796            

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796